                  Case 1:15-cr-00245-TSE Document 19 Filed 11/12/19 Page 1 of 1 PageID# 96

AO 442 (Rev. 01/09) Arrest Warrant



                                         United States District Courti                                           HOV i 12019
                                                                    for the                           i
                                                                                                      1
                                                        Eastern District of Virginia
                                                                                                             UNDER SEAL
                      United States of America
                                 V.


                ALEKSE! YURIEVICH BURKOV.                                      Case No. 1:15-CR-245                              fj-i

                a/k/a "Aleksey Yurevlch Burkov,"                                                                          .L I

                                                                                                                          V'l    oi


                             Defendant                                                                                           4--

                                                                                                                                        i-0 ^"
                                                                                                                 P SU                   .... r*i
                                                        ARREST WARRANT
                                                                                                                 l/i      C)     CD
To:       Any authorized law enforcement officer                                                                 —        -H     ^
                                                                                                                 -2              c:-


          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested) ALEKSEI YURIEVICH BURKOV
who is accused of an offense or violation based on the following document filed with the court:

fff Indictment             □ Superseding Indictment          □ Information       O Superseding Information             □ Complaint
□ Probation Violation Petition                □ Supervised Release Violation Petition      □ Violation Notice          □ Order of the Court

This offense is briefly described as follows:
18 U.S.C. § 1029(b){2)                   Conspiracy to Commit Access Device Fraud

18U.S.C. §§ 1029(a){2)                   Access Device Fraud
and 2{a)

18U.S.G. §1349                           Conspiracy to Commit Wire Fraud

18U.S.C. §§ 1343 and 2(a)                Wire Fraud                                                                                            ca


Date: 08/13/2015
                                                                                            Issuing officer's signature

City and state:        Alexandria. Virginia
                                                                                              Printed name an&title


                                                                    Return

          This warrant was received on (date)                            . and the person was arrested on (date)                        i^
at (city and slate)


Date:      //
                                                                                           Arresting officer's signature


                                                                              ItTtX- X/'7
                                                                                              Printed name and title
